Case 3:20-cr-01809-LAB Document 56 Filed 11/13/20 PageID.308 Page 1 of 5



1    HOLLY A. SULLIVAN
     California State Bar No. 216376
2    ZAINAB KHAN
     California State Bar No. 322679
3    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
4    San Diego, California 92101-5030
     Telephone: (619) 234-8467
5    Holly_Sullivan@fd.org
     Zainab_Khan@fd.org
6
7    Attorneys for Mr. Alvarez
8
                           UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  Case No.: 20CR1809-LAB
12
                         Plaintiff,             Hon. Chief Judge Larry A. Burns
13                                              Courtroom 14
           v.                                   Date: November 17, 2020
14                                              Time: 9:00 a.m.
     RUDY ALVAREZ,
15                                              DEFENSE’S PROPOSED JURY
                         Defendant.             INSTRUCTIONS FOR THE
16                                              CHARGED OFFENSE
17
           Mr. Alvarez by and through counsel Holly Sullivan, Zainab Khan, and
18
19   Federal Defenders of San Diego, Inc., and pursuant to Fed. R. Crim. P. 30 requests
20
     the Court instruct the jury on the law as set forth herein.
21
22                                          Respectfully submitted,
23    Dated: November 13, 2020              s/ Holly A. Sullivan
                                            Federal Defenders of San Diego, Inc.
24                                          Attorneys for Mr. Alvarez
                                            Email: Holly_Sullivan@fd.org
25
26
27
28
Case 3:20-cr-01809-LAB Document 56 Filed 11/13/20 PageID.309 Page 2 of 5



1                             COURT’S INSTRUCTION NO. ___
2
            The Defendant is charged with a violation of Title 18 of the United States
3
4    Code, Section 39A. This crime requires that the Defendant knowingly aimed the

5    beam of a laser pointer at an aircraft in the special jurisdiction of the United States,
6
     or at the flight path of such an aircraft.
7
8           To find the Defendant guilty of this crime, you must be convinced that the
9
     government has proven each of the following beyond a reasonable doubt:
10
11          First, the Defendant knew that he was using a laser pointer as defined below.
12
            Second, the Defendant knowingly aimed the beam of that laser pointer at an
13
14   aircraft or at the flight path of an aircraft.

15
            Third, the Defendant did this knowing the aircraft was in flight.
16
17          Fourth, the Defendant knew the aircraft was in the special aircraft jurisdiction
18   of the United States in interstate commerce.
19
20   A “laser pointer” is defined as any device designed or used to amplify

21   electromagnetic radiation by stimulated emission that emits a beam designed to be
22
     used by the operator as a pointer or highlighter to indicate, mark, or identify a
23
24   specific position, place, item, or object.
25
26
27
28
                                                  2                          20CR1809-LAB
                               DEFENSE PROPOSED JURY INSTRUCTIONS
Case 3:20-cr-01809-LAB Document 56 Filed 11/13/20 PageID.310 Page 3 of 5



1    Authority: 18 U.S.C. § 39(A); United States v. X-Citement Video, Inc., 513 U.S. 64,
2    68–69, 115 S. Ct. 464, 467, 130 L. Ed. 2d 372 (1994) (requiring knowledge as to
     additional elements in 18 U.S.C. 2252 even in the face of the most natural
3    grammatical reading of the statute and so as not to criminalize otherwise innocent
4    conduct and due to the presumption in favor of scienter); Rehaif v. United States,
     139 S. Ct. 2191, 2197, 204 L. Ed. 2d 594 (2019) (using the same reasons to apply
5    the work “knowingly” to the defendant’s status in 18 U.S.C. 922(g) prosecutions).
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3                          20CR1809-LAB
                            DEFENSE PROPOSED JURY INSTRUCTIONS
Case 3:20-cr-01809-LAB Document 56 Filed 11/13/20 PageID.311 Page 4 of 5



1                            COURT’S INSTRUCTION NO. ___
2
           The term “aircraft” means a civil, military, or public contrivance invented,
3
4    used, or designed to navigate, fly, or travel in the air.
5
           The term "special aircraft jurisdiction of the United States" includes any civil
6
7    aircraft of the United States, any aircraft of the armed forces of the United States,
8    or another aircraft while in flight in the United States.
9
10   Authority: 18 U.S.C. §§ 31(a)(1), (b); 18 U.S.C. 32 §§ (a)(1) and (a)(5); 49 U.S.C.
     § 40102(a)(6).
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4                         20CR1809-LAB
                              DEFENSE PROPOSED JURY INSTRUCTIONS
Case 3:20-cr-01809-LAB Document 56 Filed 11/13/20 PageID.312 Page 5 of 5



1                           COURT’S INSTRUCTION NO. ___
2
           The term “aim” means to position or direct something to hit a target. Aiming
3
4    requires a belief that one can hit what one is pointing at.
5
     Authority: Webster’s Third New International Dictionary of the English Language,
6    Unabridged (1961); Random House Kernerman Webster’s College Dictionary
7    (2010); American Heritage Dictionary of the English Language, (Fourth Edition,
     2000); Scribner-Bantam English Dictionary (1991) (all of the aforementioned
8    requiring a concomitant intent to strike the object).
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                5                       20CR1809-LAB
                             DEFENSE PROPOSED JURY INSTRUCTIONS
